DETAILED ACTION
This office action is in response to Application No. 17/319,687, filed on 13 May 2021.  Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 3, 6-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9, and 15 of U.S. Patent No. 9,922,160. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application merely restate or omit limitations from the patented claims, and the patented claims encompass all of the claimed subject matter in the claims of the application.
Claims 1 and 7 correspond to patented claim 1, and merely omits limitations of the patented claims.  Claims 3, 6, and 8 are obvious variants of patented claim 3 that perform the step of claim 3 before or after other steps, where claim 3 encompasses performing the step at any time.  Claim 9 corresponds to patented claim 3.  Claims 10-16 correspond to patented claim 9; claim 10 merely omits limitations from claim 9, claim 11 is an obvious variant of the patented claim (since first and second are arbitrary, either could be before the other), claim 12 repeats the patented claim, claims 13-16 restate corresponding limitations already recited in the patented claim.  Claim 17 and 20 correspond to patented claim 15, and merely omit limitations from the patented claim.

Claims 2, 4, and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 15 of U.S. Patent No. 9,922,160 in view of US 2009/0093099 to Kobayashi.
Patented claims 1, 7, and 15 recite adding dummy layers to contacts in layouts, and also recite GDS files, but do not appear to explicitly state that the dummy layers are added to GDS files.  However, GDS files are conventional layout files that include all layout features, including contacts, and persons having ordinary skill in the art, reading the patented claims, would understand that the addition of dummy layers would be performed in a conventional layout file such as GDS; Kobayashi discloses conventional GDS layout files including layout features such as contacts (¶37).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Kobayashi with the patented claims, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of modifying conventional GDS layout files to correctly reflect design elements.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  The patent claims recite a method of adding dummy layers to contacts in a layout, but do not explicitly specify that the dummy layers are added to GDS files.  Kobayashi discloses that layouts are expressed by GDS files which include information about contacts.  The teachings of Kobayashi are directly applicable to the patented claims in the same way, so that modifying contacts in a layout, such as by adding dummy layers as recited in the patented claims, would be performed in conventional GDS layout files.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,922,160 in view of US 2010/0162194 to Qian.
The patented claim recites adding a dummy layer to the functional circuit, but does not appear to explicitly recite physically extending the contact pad of the functional circuit.  Qian discloses these limitation (¶45).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Qian with the patented claims, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of improving manufacturing yield.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  The patented claims recite a layout having contacts.  Qian discloses that contacts should be enlarged in order to improve manufacturing yield of the layout.  The teachings of Qian are directly applicable to the patented claims in the same way, so that the layout of the patented claims would similarly have improved yields through enlarged contacts.

Claims 10-12, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 11,023,647.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims merely repeat the process of the patented claims.

Claims 1, 6-8, 13, 14, 17, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 15 of U.S. Patent No. 11,023,647 in view of US 2010/0257495 to Wu.
Regarding claims 1, 13, 14, 17 and 18, the patented claim recites the same limitations except performing an LVS check of the connecting substrate including the dummy layer in response to a determination that the dummy layer is aligned with the contact pad of the connecting substrate.  Wu discloses these limitations (¶6, 30, 34).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Wu with the patented claims, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of ensuring proper connection between all TSVs/bumps even after passing prior alignment and other checks.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  The patent claims recite a process for checking alignment between contacts.  Wu discloses that even after alignment checking, layouts should still be verified in order to catch connection errors.  The teachings of Wu are directly applicable to the patent claims in the same way, so that the patented claims would perform further verification after alignment check to ensure proper connections.
Regarding claim 6, the patented claims do not appear to explicitly recite analyzing the functional circuit to determine proper functionality after adding the dummy layer.  Wu discloses these limitations (¶30).  Motivation to combine remains consistent with claim 1.
Regarding claims 7 and 20, the patented claims 6 and 18 recite manufacturing a photomask.
Regarding claim 8, the patent claims do not appear to explicitly recite performing an LVS check on the functional circuit prior to or after performing the LVS check on the connecting substrate.  Wu discloses these limitations (¶30).  Motivation to combine remains consistent with claim 1.
Regarding claim 18, the claim is an obvious variant of the patented claims because claim 18 merely repeats the process of the patented claims

Claims 2, 4, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 11,023,647 in view of Wu, and further in view of Kobayashi. 
Patented claims 1 and 15 recite adding dummy layers to contacts in layouts, and also recite GDS files, but do not appear to explicitly state that the dummy layers are added to GDS files.  However, GDS files are conventional layout files that include all layout features, including contacts, and persons having ordinary skill in the art, reading the patented claims, would understand that the addition of dummy layers would be performed in a conventional layout file such as GDS; Kobayashi discloses conventional GDS layout files including layout features such as contacts (¶37).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Wu and Kobayashi with the patented claims, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of modifying conventional GDS layout files to correctly reflect design elements.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  The patent claims recite a method of adding dummy layers to contacts in a layout, but do not explicitly specify that the dummy layers are added to GDS files.  Kobayashi discloses that layouts are expressed by GDS files which include information about contacts.  The teachings of Kobayashi are directly applicable to the patented claims in the same way, so that modifying contacts in a layout, such as by adding dummy layers as recited in the patented claims, would be performed in conventional GDS layout files.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,023,647 in view of Wu, and further in view of Qian.
The patented claim recites adding a dummy layer to the functional circuit, but does not appear to explicitly recite physically extending the contact pad of the functional circuit.  Qian discloses these limitation (¶45).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Wu and Qian with the patented claims, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of improving manufacturing yield.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  The patented claims recite a layout having contacts.  Qian discloses that contacts should be enlarged in order to improve manufacturing yield of the layout.  The teachings of Qian are directly applicable to the patented claims in the same way, so that the layout of the patented claims would similarly have improved yields through enlarged contacts.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-12 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract mental processes without significantly more. The claim(s) recite(s) steps of adding dummy layers, converting dummy layer locations, and adjusting dummy layer locations, which are abstract design steps which could be performed by a designer entirely in the mind or with pen and paper. This judicial exception is not integrated into a practical application because the claims recite no limitations beyond the abstract idea itself; for similar reasons, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
8 October 2022




/ARIC LIN/            Examiner, Art Unit 2851